Citation Nr: 1206858	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to November 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2010, the Board remanded the case for additional development.  The case has since been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

In the July 2010 remand, the Board directed the originating agency to do the following:  (1) to provide the required notice in response to the Veteran's claim for service connection for a psychiatric disability other than PTSD, to include on a secondary basis; (2) to obtain all pertinent outstanding post-service treatment records; (3) to attempt to verify the Veteran's reported PTSD stressors; and (4) to provide the Veteran with a VA psychiatric examination by a psychiatrist or psychologist.  The VA examiner was specifically directed to confirm or rule out a diagnosis of PTSD.  The examiner was also asked to determine if the Veteran currently had any other acquired psychiatric disorders, or if any such disorders were present during the period of the claim.  With respect to each acquired psychiatric disorder present at any time during the period of the claim, the examiner was asked to provide an opinion as to whether any identified disorder was etiologically related to the Veteran's active service or was caused or permanently worsened by a service-connected disability.  
In compliance with the Board's July 2010 remand, the Appeals Management Center (AMC) provided the Veteran with adequate notice regarding the claim for service connection for an acquired psychiatric disorder other than PTSD, to include on a secondary basis.  The AMC also obtained outstanding post-service treatment records and attempted to verify the Veteran's reported stressors.  Negative responses from JSRRC, DPRIS, and the US Army Criminal Investigation Division (CID) were associated with the claims files, and the AMC documented its attempts at verification of the reported stressors in an April 2011 memorandum.  The AMC also arranged for the Veteran to be scheduled for a VA examination in June 2011.  The examiner stated that the Veteran met the criteria for a diagnosis of PTSD based on his reported, but unverified stressors.  The examiner also found no other current psychological disorders.

However, the VA examiner failed to address the Veteran's diagnoses of various other acquired psychiatric disorders that were noted in the post-service treatment records throughout the period of the claim, including his diagnosed depression, panic disorder, and mild cognitive impairment.  Moreover, the examiner did not provide an opinion as to whether these noted diagnoses were etiologically related to service, or were caused by or permanently worsened by a service-connected disability. 

Therefore, the opinion is not adequate for adjudication purposes and is not in compliance with the Board's remand directive.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  The claims files should be returned to the examiner who performed the June 2011 examination of the Veteran.  The examiner should review the record and identify each acquired psychiatric disorder present during the period of this claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  

The rationale for all opinions expressed must also be provided.  

If the June 2011 examiner is not available, the claims folders should be provided to and reviewed by another psychologist or psychiatrist who should review the record and provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. or psychologist with appropriate expertise who should provide the required opinion(s) with supporting rationale.  

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim for service connection for psychiatric disability, to include PTSD, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


